PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of his appeal, and the appellant having filed a statement, following receipt of which and a review of the record it appears that his points are not well taken, in that: (1) he was represented by privately retained counsel, and (2) he failed to timely raise the charge of surprise in the trial court. Reed v. State, 94 Fla. 32, 113 So. 630; Kovner v. Wainwright, Fla. 1962, 149 So.2d 550; Amaral v. State, Fla.App. 1965, 171 So.2d 549; Coyner v. State, Fla.App. 1965, 177 So.2d 715; Ford v. State, Fla. App. 1968, 210 So.2d 33. Accord. Seaboard Air Line Railroad Company v. Cain, Fla. App.1965, 175 So.2d 561. Upon full examination of the proceedings we conclude that the appeal is wholly frivolous. Whereupon, the public defender’s said motion to withdraw is granted, and the order or judgment appealed is hereby affirmed.